DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 3/22/2021, which has been entered and made of record.  Claim 1, 3-4, 10, 12, 17 and 19 are amended.  No claims are added or canceled.  Claims 1-20 are pending in the application. 

Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is the examiner’s statement of reasons for allowance:
	Applicant added subject matter of previously objected dependent claims to the independent claims rendering them allowable.

	Regarding claim 1, none of the prior arts of record alone or in combination discloses,

rearranging at least one label of the plurality of labels to mitigate the at least one overlap, wherein the rearranging comprises:  
when the at least two labels are located in a top half of the pie chart: 

wherein a bottom-most label of the at least two labels is excepted from the migration, and 
when the at least two labels are located in a bottom half of the pie chart: 
migrating each label of the at least two labels downward, and in a bottom-up order, to eliminate the at least one overlap, 
wherein a top-most label of the at least two labels is excepted from the migration.
	Independent claims 10 and 17 are also allowable for reciting similar allowable subject matter as in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/Primary Examiner, Art Unit 2619